64 F.3d 671
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Roderick O. WALLACE, Petitioner,v.DEPARTMENT OF the Navy, Respondent.
No. 94-3237.
United States Court of Appeals, Federal Circuit.
July 5, 1995.

1
Roderick O. Wallace, Norfolk, VA.


2
Frank W. Hunger, Asst. Atty. Gen., David M. Cohen, Director, James M. Kinsella, Asst. Director, Nuriye C. Uygur, Atty., Commercial Litigation Branch, Civ. Div., Dept. of Justice, Washington, DC.


3
60 M.S.P.R. 680.


4
DISMISSED.

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

5
Pursuant to Rule 42(b) of the Rules of the United States Court of Appeals for the Federal Circuit, the parties have agreed and hereby stipulate that this action is dismissed with prejudice, with each party to bear its own costs, attorney fees and expenses.